Citation Nr: 0737996	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 25, 
2003, for the grant of service connection for prostate 
cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1968 to January 
1972, and from November 1973 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2003, which granted service connection for 
prostate cancer, effective August 25, 2003.  In July 2007, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

A review of the file discloses a pending claim for service 
connection for chronic urethritis/prostatitis.  In April 
2000, the veteran filed a claim for service connection for 
chronic urethritis/prostatitis, which was denied in a July 
2000 rating decision as not well-grounded.  (Although the 
rating decision also noted that the disability was not shown 
on the last examination, the VA examination in April 2000 did 
not address the presence or absence of urethritis or 
prostatitis.)  In May 2002, the veteran was notified that VA 
proposed to reconsider his claim for service connection for 
chronic urethritis/prostatitis, based on a change in the law, 
i.e., the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).  This law 
contained a provision allowing readjudication of claims 
denied within a certain time frame on the basis that they 
were not well-grounded.  See VCAA, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006), note (Effective and Applicability 
Provisions).  Specifically, for a limited period of time, 
upon the request of the claimant or on the Secretary's own 
motion, a claim under chapter 51 of title 38 (e.g., 
entitlement to service connection), which had been denied on 
the basis that it was not well-grounded would be 
readjudicated as if the prior denial had not been made.  Id.  
The RO's May 2002 notice to the veteran raised the issue on 
VA's own motion, but the claim has not subsequently been 
afforded readjudication as a new claim.  Instead, a claim in 
December 2005 for service connection for a bladder disorder 
was construed as a request to reopen the previously denied 
claim for service connection for chronic 
urethritis/prostatitis, and that claim was denied in 
September 2006.  

In January 2007, a deferred rating decision by a Decision 
Review Officer noted the still pending "Morton" claim, and 
referred the claim for a VCAA letter on the issue of service 
connection for chronic urethritis/prostatitis, on the merits.  
Nevertheless, the VCAA letter provided later in January 2007 
still notified the veteran that he had to submit new and 
material evidence to reopen his claim.  The issue of service 
connection for chronic urethritis/prostatitis is REFERRED to 
the RO for readjudication as an original claim, filed in 
April 2000, with all appropriate notification and development 
pursuant to the VCAA to be undertaken.  This issue, however, 
is not inextricably intertwined with the earlier effective 
date issue on appeal, as the issue of service connection for 
a prostate disorder was a separate claim, based on a separate 
diagnosis.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996) (a claim based on a new diagnosis is a new claim).  


FINDING OF FACT

A claim for service connection for prostate cancer was not 
received prior to August 25, 2003. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 25, 
2003, for the grant of service connection for prostate 
cancer have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

By means of hearing testimony and written statements, the 
veteran contends that he had elevated PSA (prostate specific 
antigen) values in service, which would have disclosed 
prostate cancer, had a biopsy been obtained at that time.  He 
states that he had a PSA of over 2.0 in service, which was 
essentially the same level as when the cancer was diagnosed.  
He points out that prostate cancer can be very slow growing.  
He also contends that he had nodules on his prostate during 
service.

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

The veteran's claim for service connection for prostate 
cancer was received August 25, 2003.  An October 2003 RO 
decision granted service connection for prostate cancer, on 
the basis of a presumed association with Agent Orange 
exposure in Vietnam.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  An effective 
date of August 25, 2003, the date the claim was received, was 
assigned.  

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  There is no provision in the 
law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).  

Although the veteran filed a claim for service connection for 
chronic urethritis/prostatitis in April 2000 (which, as 
discussed above, is still open), the claim for service 
connection for prostate cancer was based on a new diagnosis, 
of prostate cancer, and, hence, was a new claim.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  Therefore, the 
effective date must be based on that claim, received August 
25, 2003.  

In any event, there is no competent evidence that the 
veteran's prostatitis symptoms in service were actually 
prostate cancer.  The veteran himself is not competent to 
relate his symptoms in service to prostate cancer.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (medical 
expertise is required for a diagnosis of medical disorder or 
to render an opinion).  Service medical records show the 
veteran's treatment for prostatitis on many occasions, 
primarily during the 1980's.  Laboratory tests including PSA 
were performed in September 1998 and July 1999.  The 1998 
test showed a PSA of 1.60, with a reference range from 0 to 
3.5.  The 1999 test revealed a PSA of 2.3, with the reference 
range noted to be 4.0 or less.  There was no mention of the 
findings being abnormal, or indicative of prostate cancer.

Private medical records dated after service include a June 
2001 physical examination.  On that examination, rectal 
examination was normal.  PSA was 1.8, with a reference range 
of 0.1 to 4.0.  A handwritten notation on the laboratory 
report stated that the PSA was normal.  

The veteran did not provide the private medical records 
showing the symptoms which initially precipitated the biopsy.  
Nevertheless, a June 2003, report from J. Maldazys, M.D., 
noted that the veteran had been recently diagnosed with 
prostate cancer on prostate biopsy.  According to this 
report, the biopsy had been taken from the left mid prostate, 
"which was the area of palpable abnormality."  This 
suggests that a finding on clinical examination had initially 
led to further evaluation, including the biopsy.  His PSA at 
that time was noted to be 1.96, and this finding was also 
noted on a May 2003 laboratory report, which noted a 
reference range of 0.00 to 4.00.  No mention was made of the 
PSA value as being abnormal, or as having prompted the 
biopsy.  Instead, the PSA was listed as one of the factors 
which supported the doctor's opinion that the veteran was at 
low risk for local extension or metastasis.  

Medical records evidence indicate he was treated for prostate 
cancer with implantation of radioactive seeds.  In September 
2004, a PSA test was noted to be 2.02, with a reference range 
of 0.00 to 2.60.  Although this normal range was less than 
the previous normal range, it is not known whether this 
change is in response to evolving knowledge of PSA values, or 
whether it reflects a different standard applied when 
prostate cancer is already present.  In any event, none of 
the PSA test results in service or to the point of that test 
in 2004 show a PSA which would be abnormal under that 
reference range.  Moreover, in view of the medical evidence, 
in particular the normal ranges provided on the PSA test 
reports, there is no support for the veteran's contention 
that a PSA of 2.0 or higher is indicative of cancer.  Neither 
the Board nor the veteran possesses the necessary medical 
expertise to challenge the results of this medical evidence, 
which uniformly shows the findings to be normal.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

In conclusion, the veteran's claim for service connection for 
prostate cancer was received August 25, 2003.  The open claim 
for service connection for urethritis/prostatitis is a 
separate claim, based on a separate diagnosis, or diagnoses.  
PSA values have all been normal, and prostate cancer was 
first diagnosed in May or June of 2003; medical evidence of 
the disease was not received until on or after the date of 
claim.  The "area of palpable abnormality" found around 
that time, which was ultimately diagnosed as prostate cancer, 
was not present on an examination in 2001.  Thus, there is no 
basis for an effective date prior to August 25, 2003, for the 
grant of service connection for prostate cancer.  The 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In September 2003, prior to the adjudication of the issue of 
service connection for prostate cancer, the veteran was sent 
a letter notifying him of the information and evidence needed 
to substantiate his service connection claim, and of his and 
VA's respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Federal Circuit held 
that 38 U.S.C. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a RO for a compensation 
award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
In this regard, once a decision has been made awarding 
service connection, a disability rating, and an effective 
date, § 5103(a) notice has served its purpose, as the claim 
has already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Nevertheless, in July 2006, the veteran was 
sent a letter notifying him of the information and evidence 
needed to substantiate his earlier effective date claim, and 
of his and VA's respective duties for obtaining evidence.  He 
was told to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although provided after the assignment of 
the effective date in question, the claim was subsequently 
readjudicated, as reflected by a January 2007 supplemental 
statement of the case.  He has now received notice, and has 
not alleged any prejudice resulting from timing of notice 
errors.  Thus, there is no evidence that any notification 
error affected the essential fairness of the adjudication.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board 
is persuaded that any notice error did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his claim, and the duty to 
notify has been satisfied.  Id.  

The Board also concludes that the duty to assist has been 
satisfied.  Service medical records have been obtained, as 
have VA records.  All other potentially relevant evidence, 
including private medical records, identified by the veteran 
have been received.  An examination is not warranted in 
connection with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability, nor could it establish a prior claim.  He 
testified at RO and Board hearings.  

Thus, VA has fully satisfied its duties to inform and assist 
the claimant in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to an effective date prior to August 25, 2003, 
for the grant of service connection for prostate cancer is 
denied.  



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


